Judgment, Supreme Court, Bronx County (Maryann Brigantti-Hughes, J.), entered April 8, 2011, upon a jury verdict, awarding plaintiff the principal amounts of $75,000 for past pain and suffering and $150,000 for future pain and suffering over 20 years as against defendants New York City Transit Authority and Samuel Davis, unanimously modified, on the facts, to vacate the award for future pain and suffering and order a new trial solely as to such damages, unless plaintiff, within 30 days of service of a copy of this order with notice of entry, stipulates to accept a reduced award for future pain and suffering of $100,000 and to entry of an amended judgment in accordance therewith, and otherwise affirmed, without costs.
Plaintiff was injured in a motor vehicle accident in January 2001. Her injuries included two bulging discs in her neck, which severely restricted her range of motion. As of the time of trial, which was held almost 10 years after the accident, the 53-year-old plaintiff still suffered from pain on a daily basis, which varied in degree, and there was a continued need for cervical *635treatment. Under the circumstances, we find that the award of past pain and suffering was appropriate. However, the award for future pain and suffering deviated materially from what would be reasonable compensation (see e.g. Elias v Linder, 4 AD3d 136 [2004]; Donatiello v City of New York, 301 AD2d 436 [2003]). Concur — Tom, J.P., Friedman, Catterson, Acosta and Freedman, JJ.